Citation Nr: 0115296	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-11 203	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to service-connected nicotine 
dependence.

2.  Entitlement to a compensable evaluation for nicotine 
dependence.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1970 to May 1974; subsequent Reserve service is also 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted entitlement to service 
connection for nicotine dependence and assigned a 
noncompensable evaluation effective June 19, 1998; that 
rating decision also denied entitlement to service connection 
for chronic obstructive lung disease (COPD).

The issue of entitlement to a compensable evaluation for 
service-connected nicotine dependence will be addressed in 
the remand portion of this action.


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
COPD secondary to his service-connected nicotine dependence 
was received by VA on June 19, 1998.


CONCLUSION OF LAW

The claim for entitlement to service connection for COPD 
secondary to service-connected nicotine dependence is without 
legal merit.  38 U.S.C.A. § 1103 (West Supp. 2000); 38 C.F.R. 
§ 3.300(c) (adopted April 6, 2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for nicotine dependence.  He 
contends that smoking tobacco products due to his service-
connected nicotine dependence caused his COPD.

Factual Background

Private medical records dated in October 1995 reveal that the 
veteran is a heavy smoker and that X-rays of the chest showed 
hyperextended lungs consistent with COPD.  

A claim for entitlement to service connection for COPD 
secondary to nicotine dependence incurred in service was 
received by VA on June 19, 1998.

According to a May 1999 statement from W.D.W., M.D., the 
veteran had COPD related to a long history of smoking that 
began in service.  It was noted that the veteran was addicted 
to nicotine.  Dr. W. indicated in an October 1999 statement 
that the veteran was being treated for COPD as a direct 
result of cigarette smoking.  Although the veteran smoked 
occasionally prior to service entry, he became addicted and 
dependent on nicotine while in service.  Dr. W. concluded 
that, as a result of the veteran's nicotine dependence and 
continued smoking, the veteran developed COPD.

As noted in the Introduction, service connection was granted 
for nicotine dependence in a November 1999 RO rating 
decision.

The veteran testified in support of his claim for service 
connection for COPD secondary to service-connected nicotine 
dependence at a personal hearing at the RO in January 2000.


Relevant Law and Regulation

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury, except as provided in 38 C.F.R. 
§ 3.300(c).  38 C.F.R. § 3.310(a) (as amended April 6, 2001).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. § 
1103 (West Supp. 2000).

For claims for secondary service connection received by VA 
after June 9, 1998, a disability that is proximately due to 
or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service-connected under Sec. 3.310(a).  38 C.F.R. § 3.300(c) 
(adopted April 6, 2001).

Analysis

Discussion

The veteran is seeking service connection for COPD secondary 
to his service-connected nicotine dependence.  He does not 
appear to contend that COPD was present during service, and 
the evidence of record does not suggest that such was the 
case.  Rather, the veteran in essence is seeking secondary 
service connection for his COPD based on tobacco use, which 
Dr. W.D.W. attributes to his service-connected nicotine 
dependence.

Under circumstances not involving the use of tobacco 
products, this case would appear to be an allowance under 
38 C.F.R. § 3.310.  That is, there is a service-connected 
disability; medical evidence indicting the presence of the 
claimed disability; and competent medical nexus evidence 
which indicates that the claimed disability is caused by the 
service connected disability.  However, in this case the 
service-connected disability is nicotine dependence; the 
claimed disability is COPD; and the nexus involves the 
smoking of tobacco products by the veteran. 
As explained below an allowance of service connection under 
such circumstances is barred by operation of law. 

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  Recently adopted VA regulations on this 
issue, effective June 10, 1998, indicate that a disability 
incurred by the veteran many years after service discharge 
due to tobacco use in service, to include nicotine 
dependence, cannot be service-connected on a secondary basis.  
38 C.F.R. § 3.300(c).  This law applies to claims filed after 
June 9, 1998.  The veteran's claim was stamped as received by 
VA on June 19, 1998, and this fact is not in dispute.  

The veteran's claim of entitlement to service connection for 
COPD is barred by the law and regulation cited above.  
Therefore, his claim for entitlement to service connection 
for COPD secondary to service-connected nicotine dependence 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Additional comment

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 
1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.  There is sufficient evidence of record 
with which the Board may make an informed decision.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.

Moreover, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
In this case, as discussed above, the law is dispositive, and 
there is no evidence which could be obtained to substantiate 
the veteran's claim.  

Under the circumstances presented in this case, a remand of 
this issue for further development would not avail the 
veteran or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.  


ORDER

Service connection for COPD secondary to service-connected 
nicotine dependence is denied.  



REMAND

The veteran's service-connected nicotine dependence is 
currently assigned a noncompensable disability rating under 
38 C.F.R. § 4.125, Diagnostic Code 9410 (2000).  The Board 
notes that the veteran has not been afforded a VA examination 
of his service-connected disability and the claims file does 
not contain sufficient medical evidence on which to evaluate 
the veteran's service-connected nicotine dependence. 

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of his 
service-connected nicotine dependence by 
any health care providers, including VA.  
After obtaining any necessary consent 
forms for the release of the veteran's 
medical records, the RO should obtain, 
and associate with the file, all such 
records noted by the veteran that are not 
currently on file.

2. After the above development has been 
completed, the RO should arrange for a 
psychiatric examination of the veteran to 
determine the current severity of his 
service-connected nicotine dependence.  
The veteran's VA claims file, including a 
copy of this REMAND, must be made 
available to the examiner before the 
examination for review of the relevant 
medical history.  The examiner should 
also provide a GAF score with an 
explanation of the significance of the 
score assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's nicotine dependence.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
The RO should then readjudicate the issue 
of entitlement to an increased disability 
evaluation for the veteran's service-
connected nicotine dependence.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



